Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 10/7/2020, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 5-17 are pending in this application.
Claims 1, 5-17 have been rejected.

Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    Claims 1, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loo et al. WO 2011/141175 in view of Yamka et al. US 2009/0061045 in view of Adachi et al. USPN 4681771 and in view of evidence given by NPL Borromei C et al. (in International J Analytical Chemistry vol 2009, Article ID 530639, pages 1-9).

7.    Regarding claims 1, 17, Van Loo et al. discloses that betaine containing fraction of high purity can be recovered from  molasses and fraction contains primarily betaine (95:5) with minor amounts of glucose, sucrose as dry matter etc. (page 8, line 18,pge 9 dry matter is addressed to consider sucrose etc.) .
Van Loo et al. also discloses that the pure betaine containing fraction is the fraction which is collected at 169 minutes (Table 1). 

 	Yamka et al. discloses that fructan (FOS) in an amount from 5-40% by weight (e.g. in [0070], prebiotic is 5-40% and prebiotic is fructan i.e. FOS) provides the nutritional benefit to animal food in order to serve as prebiotic to increase number of helpful microorganism (i.e. probiotic) and in combination with increasing calcium absorption, increasing fecal weight, inhibit pathogen, lowering blood lipid, blood ammonia etc.  ([0069]) in animal when used in animal food (Abstract, [0040]). 
	 Adachi et al. discloses that the fructosyl transferase acts on sucrose to serve as beta 1,2 bond between fructose and glucose  and transfers the resulting fructose to sucrose  to yield GF2 and further transfers to make GF3 ( col 3 lines 31-40). It is known and as evidenced by NPL Borromei et al. that inulin is defined as polydisperse carbohydrate material consisting mainly beta 2[Wingdings font/0xE0]1 fructosyl fructose links consisting one terminal glucose as in sucrose and having the generic chemical structure GFn where G is glucose, F is fructose and n is degree of polymerization (DP). (Under Introduction, paragraph 2). Therefore, GF 2-7 (col 4 lines 37-40) represents inulin having DP3-7. Therefore, Adachi et al. discloses that sweetener composition containing fructooligosaccharide (i.e. fructan) GF2-7 i.e. having DP 2-7 which is inulin as evidenced by NPL Borromei et al. (Under Introduction, paragraph 2) comprising 28% glucose, 11% sucrose, GF2-5 total about 59% by weight (at least in col 3 lines 30-40 and col 4 lines 35-45) and this mixture can serve as FOS having inulin DP 2-7 and as sweetener in the composition.  

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Van Loo et al. (e.g. in Van Loo table 1 pure betaine fraction at 169 minutes ) to include the teaching of Yamka et al. and Adabi et al. to incorporate fructo-oligosaccharide (i.e. fructan) in order to provide the nutritional benefit of serving as prebiotic to increase number of helpful microorganism (i.e. probiotic) and in combination with increasing calcium absorption, increasing fecal weight, inhibit pathogen, lowering blood lipid, blood ammonia etc. as disclosed by Yamka et al. ([0069]) and the inulin composition comprises sucrose and glucose also which is nutritionally known di and monosaccharides to serve as low calorie, low cariogenic sweetener (col 4 lines 36-41 of Adabi et al.) sweetener for such an animal feed composition. 
It is understood that the disclosed amount of fructan is at least 0.5% by weight lower than betaine as disclosed by modified Van Loo et al. as claimed in claim 1.


8.    Claims 5-8,12,18 are rejected under 35 U.S.C. 103 as being unpatentable over Silveria et al. US 6348222 in view of Van Loo et al. WO 2011/141175 and further in view of Franz et al. USPN 7527 816.

9.    Regarding claims 5, 18, Silveria et al. discloses a carbohydrate composition comprising 49-57% by weight of carbohydrate which can be dextrose (i.e. glucose) (in claim 5 of Silveria et al. and also in Silveria et al. col 1 lines 43-45, e.g. dextrose, even if background section, this paragraph provides support that it is well known that carbohydrate can be dextrose and therefore, carbohydrate in the disclosure can read on dextrose also) is used to feed young animals like veal calves as milk replacer.
Silveria discloses carbohydrate (emphasis) 49-57% by weight in the composition and carbohydrate can be glucose, fructose etc. It is to be noted that the carbohydrate composition in the milk replacer of Silveria et al. (in claim 5 of Silveria et al.) is considered as glucose and fructose containing ‘carbohydrate composition’ of claim 5. Therefore, it meets “consisting essentially of” transitional phrase.
Silveria et al. is silent about (i) the amount of fructan (ii) betaine in the carbohydrate composition as claimed in claim 5.
Van Loo et al. discloses that fructosyltransferase enzyme converts sugar beet molasses to fructo-oligosaccharide (FOS) with at least 10% by weight of FOS and low amount of betaine e.g. 0.5 to 2.0 wt. % based on total dry substance of the converted sugar beet molasses product (pages 8, lines 24-32 and page 9) and it has applications in using in animal feed composition (page 8 last paragraph, lines 24-32). Van Loo et al. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Silveria et al. to include the teaching of VanLoo et al. to incorporate fructan fraction from enzyme treated molasses (page 5 lines 5-15) containing at least 10% fructan having at most 2.0% betaine and at most 1 wt. % sucrose (pages 8 lines 24-32 and page 9) to use in the animal feed as nutritional supplement (page 8).
Regarding the amount of fructose as claimed in claim 5, Silveria discloses carbohydrate 49-57% by weight in the composition. In order to address the amended claim 5 which recites “An animal feed”, examiner is not using Wolf et al. and is using a new secondary prior art by Franz et al. who discloses that animal fee can include both the monosaccharides glucose and fructose  as high energy nutrient carbohydrate composition having glucose: Fructose ( col 2 lines 30-35) in a ratio of 20:1 to 1:1 in combination with betaine in an amount of 0.5% by weight  which serves as osmolyte agent  (Table 1). It is to be noted that Silveria discloses the milk replacer composition comprising protein, fat and carbohydrate (at least in claim 5 of Silveria et al.).
Franz et al. discloses that carbohydrate with a ratio of glucose: fructose 20:1 to 1:1, which can have fructose 0.05 to 5.0 wt. % in proportion to 1 to 15% by weight of 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Silveria et al. to include the teaching of Franz et al. to make carbohydrate composition having 40% by weight of carbohydrate composition of claim 5 with (as an example, glucose: fructose 1:1 =28+28=56% by weight) in the milk replacer composition of claim 8. 
It is also to be noted that the precise amount (and ratio of Glucose: fructose) would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of fructose in modified Silveria et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, calorie contribution of the sugar mixture and glycemic index etc. of the final nutritional product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is to be noted that the carbohydrate composition of Silveria et al. meets “consisting essentially of” because it is the “glucose composition” of claim 5. 

10.    Regarding claim 6, Van Loo et al. discloses that fructan is essentially fructooligosaccharide (page 6 lines 6-8).

11.     Regarding claim 7, the amended claim limitation of “at most 5 wt.% disaccharide” can be interpreted as the disaccharides, etc. from starch hydrolysis product can be zero also.

12.	Regarding claim 8, claim 8 recites 1-40 wt. % of the nutritional composition of claim 5. It is to be noted that 40 wt. % nutritional product of claim 5 will have 40% of (40-72% glucose of claim 5) = 16 wt. % to 28.8 wt. % glucose. Likewise 25% fructose, if used 40% of claim 5 having 25% fructose, it is 10% fructose in claim 8.  Considering the ratio and range amounts of glucose and fructose in the disclosure by  Franz et al, (Table 1, e.g. Franz et al. discloses that carbohydrate with a ratio of glucose : fructose 20:1 to 1:1, which can have fructose 0.05 to 5.0 wt.% in proportion to 1 to 15% by weight of glucose in Table 1 of Franz et al.) will meet 28.8% glucose and 10% fructose  which is within disclosed range of Franz et al. , the residual carbohydrate (49 from Silveria’s carbohydrate -39 % glucose +fructose from 40% claim 5 =about residual 10% carbohydrate ) can be addressed as follows considering that both the prior arts disclose lactose, sucrose can be preset. 
However, in order to have disclosed 49-57% of carbohydrate of Silveria et al. (in claim 5 of Silveria et al.) , Silveria et al. also discloses that lactose, starch , dextrose can represent carbohydrate components and the amount can be 45% -57% by weight  (col 1 
Therefore, if we combine the teachings altogether, the rest amount of carbohydrate to make 45% or 49% by weight of Silveria et al. can be met using 40% of glucose composition of claim 5 also. 
Franz et al. also discloses that betaine is used (Table 1) in order to provide high energy nutrient with electrolytic (osmolytic) activity and this modified carbohydrate composition is used in milk replacer of claim 8. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the modified carbohydrate of Silveria et al. (in claim 5 of Silveria et al. and also col 2 lines 16-18 e.g. carbohydrate content may vary ) after using 40% by weight of glucose composition of claim 5 (which contributes about 40% glucose + fructose out of 49% of carbohydrate as discussed above) with additionally lactose plus sucrose amounts  as disaccharide as disclosed by Franz et al. (Table 1) to provide high energy nutrient containing milk replacer for animal feed. 

13.    Regarding claim 12, Van Loo et al. also discloses that fructan is essentially fructooligosaccharide, FOS (page 5 lines 24-25, page 6 lines 6-8).

Response to argument
14.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejection of claims 1, 17 using Van Loo et al. 
It is understood that the amended claim 1 is amended to recite “An animal nutritional composition” and oligosaccharides being inulin having DP 2-10”. Therefore, a new secondary prior art by Adachi et al. is used in combination with Van Loo in view of Yamka et al. and Adachi et al. to address claims 1, 17.

15.	Applicants’ argued on pages 6-7 (page 2-3 in DAV) that  
(i)  “Van Loo does not teach or suggest an animal nutritional composition consisting essentially of betaine, fructan, glucose and/or fructose and sucrose in the claimed amounts, ……and wherein the total amount of betaine, fructan, glucose, fructose and sucrose adds up to substantially 100 wt.%. Nowhere is there a teaching or suggestion in Van Loo of the criticality of providing a composition consisting essentially of the cited ingredients in the recited compositional make up, including specifically fructan in a significant amount of between 3 and 20 wt.%”.
(ii) Applicants argued that the above argument (ii) in relation to betaine containing fraction obtained after 169 minutes does not contain other species.”
In response to (i), it is to be noted that applicants’ amendment did not necessitate fructan 3-20% by weight in the composition. Applicants new amendments recite “oligosaccharides being inulin compounds, having a DP ranging from 2 to 10” and “the total amount of betaine….adds up to substantially 100% wt. %”. 
Therefore, the arguments are moot in view of the new grounds of rejection made to account for the newly added claim limitations as mentioned above.


Applicants argued that “betaine containing fraction is obtained after separation step and not after isolation step (page 7, Arguments),
In response to applicants arguments that “betaine containing fraction is obtained after separation step and not after isolation step (page 7, Arguments), it is to be noted and as discussed above, the Table 1 of Van Loo et al. has been considered as betaine fraction and is modified by Yamka et al. and Adachi et al. to include fructan of Yamka et al. and Adachi et al. to meet the claimed composition of amended claim 1 and discussed in detail above in the office action. 

16.	Applicants argued on page 14 first line (DAV page 10)  that Beigler et al. contains glycine in combination with glucose.
In response, as glycine and glucose both are major amounts in the composition, and because claim 5 recites “consisting essentially of”, therefore, the argument overcomes the rejections of record. 
Claim 5 recites the amendment of “An animal food”. In order to address the amended claim 5 which recites “An animal feed”, examiner is not using Wolf et al. and is using a new secondary prior art by Franz et al. However, examiner is maintaining the rejection using primary prior art by Silveria et al. The reasons are discussed below.
Silveria discloses carbohydrate (emphasis) 49-57% by weight in the composition and carbohydrate can be glucose, fructose etc. It is to be noted that the carbohydrate composition in the milk replacer of Silveria et al. (in claim 5 of Silveria et al.) is considered as carbohydrate glucose composition of claim 5. 
It is to be noted that “While it is recognized that the phrase “consisting essentially of” narrow the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be 
Therefore, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."
New secondary prior art by Franz et al. discloses that animal feed can include both the combinations of monosaccharides glucose and fructose together as high energy nutrient carbohydrate composition having glucose: Fructose (col 2 lines 30-35) in a ratio of 20:1 to 1:1 in combination with betaine in an amount of 0.5% by weight which serves as osmolyte agent (Table 1). It is to be noted that Silveria discloses the milk replacer composition comprising protein, fat and carbohydrate (at least in claim 5 of Silveria et al.) and carbohydrate is in an amount from 49-57% by weight in the milk replacer composition  (at least in claim 5 of Silverstein et al.). However, new secondary prior art by Franz et al. can modify carbohydrate of milk replacer of Silveria et al. by using 1-40 wt.% glucose composition of claim 5.  Therefore, claim 8 has been rejected by Silveria et al. in view of Franz et al. 
Therefore, for claim 5, the carbohydrate of Silveria et al. can be modified with Franz et al. to include glucose composition having glucose, fructose, and betaine in order to provide high energy nutrient with electrolytic (osmolytic) activity and this modified carbohydrate composition of claim 5.
Regarding claim 8, Silveria et al. was not used to address claim 8 in the prior office action. The reason is carbohydrate 49-57% by weight of Silveria et al. is in milk 
It is to be noted that the modified carbohydrate composition of Silveria et al. modified by Franz et al. can address claim 8 and discussed in detail in this office action. Therefore, claim 8 is rejected using Silveria et al. in view of Franz et al. 

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792            
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792